         Case 1:18-cr-00258-BLW Document 539 Filed 05/26/20 Page 1 of 1




         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
                             DISTRICT COURT


TELEPHONIC STATUS CONFERENCE:

District Judge: B. Lynn Winmill             Date: May 26, 2020
Deputy Clerk: Jamie Gearhart                Location: Telephonic
Reporter: Tammy Hohenleitner                Time: 3:33 - 4:04 p.m.


                 UNITED STATES OF AMERICA v. BABICHENKO, et al
                            CASE No. 1:18-cr-258-BLW


Counsel for the United States: Kate Horwitz and Timothy Flowers
Counsel for the Privilege Filter Team: Sean Mazorol and Michael Mitchell
Counsel for Pavel Babichenko (1): John DeFranco
Counsel for Gennady Babitchenko (2): Jeffrey Brownson
Counsel for Piotr Babichenko (3): Paul Riggins
Counsel for Timofey Babichenko (4): Rob Lewis
Counsel for Kristina Babichenko (5): Greg Silvey
Counsel for Natalya Babichenko (6): JD Merris
Counsel for David Bibikov (7): Robyn Fyffe
Counsel for Anna Iyerusalimets (8): Melissa Winberg and Nicole Owens
Counsel for Mikhail Iyerusalimets (9): Ellen Smith
Coordinating Discovery Attorney: Russ Aoki

Telephonic Status Conference held on May 26, 2020. The following matters were discussed:

1) Proposed amended pretrial deadlines.

2) Discovery update.

3) Pretrial motions.

The next Telephonic Status Conference is scheduled for July 7, 2020 at 11:00 a.m. (Mountain Time)
before Judge B. Lynn Winmill. The call in information is as follows: dial in number 1-877-336-
1828, access code 4685496, and security code 9555.
